77 F.3d 471
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sebastian C. SISTI, Plaintiff-Appellant,v.MERRILL LYNCH, Pierce, Fenner and Smith, Incorporated;Joseph Belfiore;  George T. Baskerville, III;  Arthur Sobel;Michael S. Dzikowski;  William A. Schreyer;  Daniel P.Tully, Defendants-Appellees.
No. 94-1783.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 7, 1996.Decided Feb. 17, 1996.

Frank George Uvanni, CHALKLEY & WITMEYER, Ashland, Virginia, for Appellant.   James E. Farnham, Edward Joseph Fuhr, HUNTON & WILLIAMS, Richmond, Virginia, for Appellees.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Sebastian C. Sisti appeals from the district court's order granting the Defendants' motion to dismiss Sisti's civil complaint on res judicata grounds.   Finding no error, we affirm.


2
The parties in the current action are identical to those in Sisti's earlier federal suit;  the individual Defendants in this action are employees or officers of the corporate Defendant--a Defendant in both the earlier federal suit and this action.  See Nash County Bd. of Educ. v. Biltmore Co., 640 F.2d 484, 493-94 (4th Cir.), cert. denied, 454 U.S. 878 (1981).   There is identity of the causes of action between this suit and the former one.   Sisti's attempt to raise the same claims under a different legal theory does not circumvent the res judicata bar.  See Harnett v. Billman, 800 F.2d 1308, 1314 (4th Cir.1986), cert. denied, 480 U.S. 932 (1987).   And the judgment in the prior action was a judgment on the merits.   Therefore, the district court properly found the current action barred by the principles of res judicata.  See Keith v. Aldridge, 900 F.2d 736, 739-40 (4th Cir.), cert. denied, 498 U.S. 900 (1990).


3
Accordingly, we affirm the district court's order.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED